DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 12, 2020 and November 10, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buibas et al. U.S. Patent No. 10,535,146 in view of Williams et al. U.S. Patent No. 8,547,431 (hereinafter Williams).
Regarding claim 1, Buibas discloses a method comprising receiving, at a computing device (130), images from a camera device (1911, 1912, 1913), the camera device configured to image a region adjacent an access point (1908), the access point initially in a first state that prevents access therethrough (column 30, line 62 through column 31, line 5); identifying, at the computing device, a designator of a mover in the images (column 29, lines 40-42); and in response to determining that the mover is trending towards the access point, changing, at the computing device, the access point from the first state to a second state that provides access therethrough (column 31, lines 26-34), but fails to explicitly disclose determining, at the computing device, using the designator in the images, direction vectors of the mover; determining, at the computing device, a trend of movement of the mover, relative to the access point, based on changes in one or more of slope and angle of the direction vectors of the mover.
Williams discloses a known method of analyzing images for the purpose of tracking the movement of individuals comprising determining, at the computing device, using the designator in the images, direction vectors of the mover; determining, at the computing device, a trend of movement of the mover, relative to an object based on changes in one or more of slope and angle of the direction vectors of the mover (column 17, lines 4-38).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining using the designator in the images, direction vectors of the mover; determining, at the computing device, a trend of movement of the mover, relative to an object based on changes in one or more of slope and angle of the direction vectors of the mover since doing so would effectively determine a movement event of a person among a plurality of persons in an area with reasonable expectation of success.
Regarding claim 2, Buibas discloses a method comprising beginning the determining of the trend of the movement of the mover when the mover is located within a sub-region (1921, 1923) of the region adjacent the access point, as determined using the designator in the images (column 29, lines 44-46).
Regarding claim 3, Buibas discloses a method wherein the changing the access point from the first state to the second state occurs in response to: determining that the mover is trending towards the access point within a first sub-region (1925) of the region adjacent the access point; and determining that the mover is located in a second sub-region (102; inside the store) of the region adjacent the access point, the second sub-region being one or more of: smaller than the first sub-region and within the first sub-region (Figure 22).
Regarding claim 4, Buibas discloses a method wherein the determining that the mover is trending towards the access point comprises one or more of determining that the mover is trending towards a first zone that includes the access point (column 31, lines 26-34); and determining that the mover is trending towards a second zone that includes the access point and given regions extending from one or more ends of the access point.
Regarding claim 5, Buibas as modified by Williams discloses a method wherein the determining the trend of movement of the mover, relative to the access point, based on changes in one or more of the slope and angle of the direction vectors comprises: determining that an average of the slope of the direction vectors indicates that the mover is trending towards the access point (considered disclosed by Buibas since determining the trend of movement is based on a slope and an angle (in the alternative) and it is established that Williams discloses determining movement based on angle).
Regarding claim 6, Buibas discloses a method wherein the determining the trend of movement of the mover, relative to the access point, based on changes in one or more of the slope and angle of the direction vectors comprises: determining that one or more of a differential and a direction field differential of the direction vectors indicates that the mover is trending towards the access point (column 17, lines 4-11).
Regarding claim 7, Buibas as modified by Williams discloses a method wherein the determining that the mover is trending towards the access point comprises: determining that the changes in one or more of the slope and the angle of the direction vectors of the mover indicates that the trend of the movement of the mover intersects with one or more of the access point and given regions extending from one or more ends of the access point (Figure 22).  The claim limitations would flow logically from the combination of Buibas and Williams since Buibas shows a trajectory that intersects with various regions extending from a region adjacent to the access point (Figure 22).
Regarding claim 8, Buibas discloses a method wherein the first state comprises one or more of a locked state and a closed state of the access point; and the second state comprises one or more of an unlocked state and an open state of the access point (column 31, lines 26-34). 
Regarding claim 9, Buibas discloses a method wherein the changing the access point from the first state to the second state occurs in response to determining that the mover is trending towards the access point; and one or more of determining that a body part identified in the designator comprises an authorized body part and exchanging an authorized token with a mobile device (column 33, lines 58-67). 
Regarding claims 11-19, apparatus claims 11-19 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-9.  Therefore, apparatus claims 11-19 correspond to method claims 1-9, and are rejected for the same reasons of obviousness as used above.
Claim 20 has limitations similar to those treated in the above rejections, and are met by the references as discussed above.  Claim 20 however also recites that a movement of a mover originates from a preconfigured region-of-interest which is shown as starting point 1921 in Figure 22 of Buibas and disclosure thereof.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        November 4, 2022